Exhibit 10.7
SUMMARY OF NON-EMPLOYEE DIRECTOR COMPENSATION
     Effective February 18, 2011, except as otherwise disclosed by the Company,
non-employee directors receive the following compensation for their service on
the Board of Directors and committees of the Board of Directors:
     Cash Compensation

          Position   Amount
Non-employee (“NE”) Director Annual Retainer
  $ 12,000  
NE Board Chairman Annual Retainer
  $ 10,000  
NE Director Board Meeting Attendance Fee (Telephonic)
  $ 1,000 ($500)     
NE Director Committee Meeting Attendance Fee
  $ 500  
NE Director Audit Committee Meeting Attendance
  $ 1,000  
Chair of Audit Committee Annual Retainer
  $ 3,500  
Chair of Compensation Committee Annual Retainer
  $ 2,000  
Chair of Nomination Committee Annual Retainer
  $ 2,000  

     Stock options
     Each non-employee director receives an annual stock option grant of 20,000
shares of common stock, with an exercise price equal to the fair market value of
the common stock on the date of grant and a term of ten years, or an equivalent
grant of shares of restricted stock. Effective March 3, 2009, the Board adopted
a new vesting schedule for option awards and restricted stock grants, with the
grants to vest in full one year from the date of grant. Stock options awarded
prior to March 3, 2009 vested over a period of 42 months, with 14.29% vesting on
each 6-month anniversary of the grant date.
     Expense reimbursement
Non-employee directors are reimbursed for travel, meals and accommodation
expenses incurred for attending any Board meetings.

 